1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LEON HARDIN,                                      )    Case No.: 1:18-cv-1419 -JLT (PC)
                                                       )
12                  Plaintiff,                         )    ORDER DIRECTING THE CLERK OF COURT
                                                       )    TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                         )    NOTICE OF VOLUNTARY DISMISSAL
                                                       )
14   R. RODRIGUEZ, et al.,                             )    (Doc. 12)
                                                       )
15                  Defendants.                        )
                                                       )
16
17          On April 4, 2019, Leon Hardin filed a Notice of Dismissal, indicating he was “voluntarily

18   [dismissing] the above-captioned action with prejudice under Federal Rule of Civil Procedure

19   41(a)(1)(A).” (Doc. 12 at 1) Pursuant to Rule 41(a)(1)(A), “the plaintiff may dismiss an action without

20   a court order by filing . . . a notice of dismissal before the opposing party serves either an answer or a

21   motion for summary judgment.” Because the defendants had not appeared or filed an answer, the action

22   was automatically terminated. Id. Accordingly, the Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     May 7, 2019                                   /s/ Jennifer L. Thurston
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28
